Citation Nr: 0423831	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-11 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 decision of the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

For the reasons discussed below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Pursuant to the provisions of 38 C.F.R. § 19.9(a) (2003), if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case 
to the agency of original jurisdiction (which, here, is the 
RO) for the necessary action.  In addition, the RO must 
provide the appellant a statement of the case (SOC) or 
supplemental statement of the case (SSOC) that "must be 
complete enough to allow the appellant to present written 
and/or oral arguments before the Board."  See 38 C.F.R. 
19.29, 19.31 (2003).

The Board, in a December 2002 decision, denied service 
connection for PTSD.  In February 2003, the veteran again 
requested service connection for this condition, which the RO 
correctly construed as a petition to reopen this previously 
denied claim.  And in April 2003, the RO denied the veteran's 
petition to reopen because new and material evidence had not 
been presented.  He then filed a timely 
notice of disagreement (NOD) and was issued a SOC in May 
2003.  In the SOC, service connection for PTSD was denied on 
a de novo basis.  There was no citation or other mention of 
38 C.F.R. § 3.156 - VA's regulation governing a petition, 
as here, to reopen a previously denied claim.

The applicable law states that, when a veteran requests that 
a claim be reopened after an appellate decision and submits 
evidence in support thereof, a determination as to whether 
such evidence is new and material must be made.  38 U.S.C.A. 
§ 5108, 7104(b); 38 C.F.R. § 20.1105.  The RO made this 
threshold preliminary determination in its April 2003 rating 
decision at issue.  But, unfortunately, when subsequently 
sending the SOC in May 2003, the RO did not provide the 
veteran a summary of these governing laws and regulations 
regarding petitions to reopen.  There was only mention of 
38 C.F.R. § 3.159, concerning VA's assistance in developing 
claims, and 38 C.F.R. §§ 3.303, 3.304, etc., discussing the 
general principles related to establishing his entitlement to 
service connection - including for PTSD in particular.  
Moreover, this lack of preliminary notice to him regarding 
the applicable laws and regulations governing claims to 
reopen (not just de novo analysis) also affects the Board's 
legal jurisdiction to reach the underlying merits of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the RO must issue the veteran and his 
representative a SSOC containing the applicable laws and 
regulations for reopening previously denied claims.

There are a few other points worth mentioning.  In its 
December 2002 decision, the Board determined the 
preponderance of the evidence was against a finding that the 
veteran suffers from PTSD.  So, in essence, the Board 
concluded that it is more likely than not that he does not 
have this alleged condition, and Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability, i.e., a medical diagnosis confirming 
the veteran has the condition alleged, his claim is invalid.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Bear in 
mind, however, the Board's December 2002 decision was a 
merits determination where weighing evidence for and against 
the claim is permitted - indeed, required.  See, e.g., 
Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164, 169 (1991).

Conversely, weighing the probative value of evidence is 
expressly prohibited when determining whether the evidence in 
question is sufficient to reopen the claim.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  And this is 
especially important to point out in this particular appeal 
because, here, there still apparently is disagreement over 
whether the veteran has PTSD.  The additional evidence 
submitted since the Board's December 2002 decision includes 
the report of a January 2003 consultation with a VA 
psychiatrist, Suman Ahuja, M.D.  He diagnosed PTSD, among 
other conditions, namely major depression and rule out a 
generalized anxiety disorder (GAD).  In comparison, the VA 
psychologists who subsequently examined the veteran in March 
2003 did not diagnose PTSD, concluding instead that he has a 
chronic schizo-affective disorder and alcohol dependence in 
full and sustained remission.

When denying the claim in April 2003, the RO, just like the 
Board had just previously, determined the veteran does not 
have PTSD.  And in the May 2003 SOC the RO cited reasons for 
discounting the probative value of Dr. Ahuja's January 2003 
statement indicating the veteran does indeed have PTSD.  
Again, though, this is impermissible when determining whether 
the claim should be reopened.  According to the holding in 
Justus, the credibility of Dr. Ahuja's statement is presumed 
for this limited purpose.  See, too, Duran v. Brown, 
7 Vet. App. 216, 220 (1994).  Moreover, if, as here, a 
diagnosis of PTSD is made - even in a merits adjudication 
(much less when merely determining whether the claim should 
be reopened), VA adjudicators are only permitted to refute 
the diagnosis on the basis of the underlying stressor 
(specifically, the lack thereof), not the sufficiency of the 
diagnosis itself.  See Cohen v. Brown, 10 Vet. App. 128, 137-
138 (1997).  So when issuing the SSOC, the RO must remain 
mindful of all of this.

By the same token, however, VA is not required to request 
another examination to perhaps resolve the conflicting 
medical opinions of record - concerning whether the veteran 
has PTSD, unless it first determines that new and material 
evidence has been received to reopen his claim.  See 38 
C.F.R. § 3.159(c) (2003).



Accordingly, this case is REMANDED to the RO for the 
following:

Send the veteran and his representative a 
SSOC addressing the preliminary issue of 
whether new and material evidence has 
been received to reopen the previously 
denied claim for service connection for 
PTSD.  The SSOC must include a summary of 
all the pertinent evidence of record and 
citations to the applicable legal 
criteria governing petitions to reopen 
previously denied claims, including 38 
U.S.C.A. § 5108 and 38 C.F.R. § 3.156.  
The SSOC also must contain a discussion 
of the reasons and bases for the 
decision.  Once issued, give the veteran 
and his representative an opportunity to 
respond to the SSOC before returning the 
case to the Board for further appellate 
consideration.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


